DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 has been considered by the examiner.

Examiner Note
The examiner suggests referencing first and second elements as upstream and downstream elements to increase clarity.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 7, 10, 13, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 3 and 10, the limitations are unclear since the second pressure transducer type is limited as a differential transducer and one of a group consisting of an absolute and differential transducer. For the purpose of examination, the examiner interprets the limitations as “the first 

first 

Regarding claims 6, 7, 13, 14, and 20, the limitations are unclear since the functional language describes determining volume based on bleed time where bleed time is determined using volume. Further, the functional limitations are unclear since applicant has not claimed any element capable of timing, storing flow rate data or data analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 - 8, 11 - 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudd (US 20160216713; “Mudd”).


Regarding claim 4, Mudd discloses, in figure 1, the flow through path (see figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102) is between the first reservoir (1198, 1199) and the second reservoir (1198, 1199).

Regarding claim 5, Mudd discloses in figure 1 the flow through path (figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102) fluidly couples an end (1101, 1102) of the first reservoir (1198, 1199) with another end (1101, 1102) of the second reservoir (1198, 1199).

Regarding claim 6, Mudd discloses, in figure 25, an electronic regulator (5110) with a processor (5230 and memory (5240).
Examiner notes that the limitation, “a volume of the first reservoir is determined based on a bleed down time, the bleed down time determined by dividing the volume in the respective 

Regarding claim 7, Mudd discloses, in figure 25, an electronic regulator (5110) with a processor (5230 and memory (5240).
Examiner notes that the limitation, “a volume of the second reservoir is determined based on a bleed down time, the bleed down time determined by dividing the volume in the respective reservoir by the full scale flow rate of the MFC” is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. In the instant case, Mudd’s electronic regulator is capable of the above determination, See MPEP 2114.

Regarding claim 8, at the onset, the Examiner notes that the claimed system is being considered as an apparatus statutory class of invention. Mudd discloses, in figure 1, a system for removing dead volume in a sensor assembly of a mass flow controller (see figure 1), the system comprising: a valve assembly (1103) in fluid communication with fluid in a primary flow path (the path leading to the inlet 1101); a pressure sensor assembly (1101, 1198, 1104, 1105, 1106, 1199, 1102) in fluid communication with fluid in the primary flow path (see previous comment), the pressure sensor assembly (see previous comment) comprising: a first reservoir (1198, 1199) coupled to a first pressure transducer (1104, 1106) and having a port (1101, 1102) in fluid communication at a location in a sampled flow path (¶ 0005, Mudd’s inlet receives a flow of 

Regarding claim 11, Mudd discloses, in figure 1, the flow through path (see figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102) is between the first reservoir (1198, 1199) and the second reservoir (1198, 1199).

Regarding claim 12, Mudd discloses in figure 1 the flow through path (figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102) fluidly couples an end (1101, 1102) of the first reservoir (1198, 1199) with another end (1101, 1102) of the second reservoir (1198, 1199).

Regarding claim 13, Mudd discloses, in figure 25, an electronic regulator (5110) with a processor (5230 and memory (5240).
Examiner notes that the limitation, “a volume of the first reservoir is determined based on a bleed down time, the bleed down time determined by dividing the volume in the respective reservoir by the full scale flow rate of the MFC” is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's 

Regarding claim 14, Mudd discloses, in figure 25, an electronic regulator (5110) with a processor (5230 and memory (5240).
Examiner notes that the limitation, “a volume of the second reservoir is determined based on a bleed down time, the bleed down time determined by dividing the volume in the respective reservoir by the full scale flow rate of the MFC” is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. In the instant case, Mudd’s electronic regulator is capable of the above determination, See MPEP 2114.

Regarding claim 15, Mudd discloses, in figure 1, a method for removing dead volume in a sensor assembly of a mass flow controller (see figure 1), the method comprising: pumping fluid (see figure 1, Mudd’s arrows indicate movement of fluid through the MFC, the examiner asserts ordinarily skilled artisans would know Mudd’s fluid was moved by pumping) from a primary flow path (the path leading to the inlet 1101) through a port (1101) into a first reservoir (1198) coupled to a first pressure transducer (1104); and pumping fluid from the first reservoir (1198) into a second reservoir (1199) coupled to a second pressure transducer (1106) through a flow through path (see figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102) and through another port (1102).




Regarding claim 19, Mudd discloses, in figure 1, pumping fluid (see figure 1, Mudd’s arrows indicate movement of fluid through the MFC, the examiner asserts ordinarily skilled artisans would know Mudd’s fluid was moved by pumping) from the first reservoir (1198) through the flow through path (see figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102), wherein the flow through path (see previous comment) fluidly couples an end (1101, 1102) of the first reservoir (1198, 1199) with another end (1101, 1102) of the second reservoir (1198, 1199).

Claim Rejections - 35 USC § 102/103
The text of the Title 35 U.S.C 102 can be found above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mudd (US 20160216713; “Mudd”).

Regarding claim 2, Mudd discloses, in figure 1, the first pressure transducer (1104) is an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and the second pressure transducer (1106) is one of selected from the group comprising another absolute pressure transducer (see prior comment) and a differential pressure transducer.
If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know to form an absolute pressure sensor using an internal reference to vacuum. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to construct Mudd’s pressure transducers as absolute pressure transducers. Doing so allows for measurements that do not deviate with atmospheric pressure and are able to measure very low pressure volumes.

Regarding claim 9, Mudd discloses, in figure 1, the first pressure transducer (1104) is an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and the second pressure transducer (1106) is one of selected from the group comprising another absolute pressure transducer (see prior comment) and a differential pressure transducer.


Regarding claim 16, Mudd discloses, in figure 1, the first pressure transducer (1104) is an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and the second pressure transducer (1106) is one of selected from the group comprising another absolute pressure transducer (see prior comment) and a differential pressure transducer.
If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know to form an absolute pressure sensor using an internal reference to vacuum. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to construct Mudd’s pressure transducers as absolute pressure transducers. Doing so allows for measurements that do not deviate with atmospheric pressure and are able to measure very low pressure volumes.

Claim Rejections - 35 USC § 103
The text of the Title 35 U.S.C 103 can be found above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd (US 20160216713; “Mudd”) as applied to claim 1 above, and further in view of Brown (US 6119710; “Brown”).

Regarding claim 3, Mudd discloses, in figure 1, the second pressure transducer (1104) is one of selected from the group comprising an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and another differential pressure transducer.
Mudd fails to disclose a differential pressure transducer.
Brown teaches the first pressure transducer (316) is a differential pressure transducer (col. 11, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s scheme of using a differential pressure transducer in combination with an absolute pressure transducer to measure pressure across a flow restrictor to determine measured mass flow rate. Doing so provides a reliable way to determine flow regulation.

Regarding claim 10, Mudd discloses, in figure 1, the second pressure transducer (1104) is one of selected from the group comprising an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and another differential pressure transducer.

Brown teaches the first pressure transducer (316) is a differential pressure transducer (col. 11, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s scheme of using a differential pressure transducer in combination with an absolute pressure transducer to measure pressure across a flow restrictor to determine measured mass flow rate. Doing so provides a reliable way to determine flow regulation.

Regarding claim 17, Mudd discloses, in figure 1, the second pressure transducer (1106) is one of selected from the group comprising an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and another differential pressure transducer.
Mudd fails to disclose a differential pressure transducer.
Brown teaches the first pressure transducer (316) is a differential pressure transducer (col. 11, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s scheme of using a differential pressure transducer in combination with an absolute pressure transducer to measure pressure across a flow restrictor to determine measured mass flow rate. Doing so provides a reliable way to determine flow regulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856